Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 are pending. Claims 15-20 have been cancelled. Applicant's election with traverse of claims 1-6 in the reply filed on July 23, 2021 is acknowledged.  The traversal is on the ground(s) that the knitted component of invention I could not be used in a non-textile product. This is not found persuasive because the examiner argues the knitted component could be used as a net in sporting equipment such as   lacrosse sticks, which overall is not a textile, it just has a textile component but overall is a sports apparatus. Furthermore invention II does not require the first and second melting temperatures and therefore could be made with first and second yarns outside the scope of invention I.  The requirement is still deemed proper and is therefore made FINAL. Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tuscia (WO 2015/100369) as evidenced by Greenhalgh (US 2002/0083820).
Tuscia teaches producing single or double jersey knits knitting (page 2, last paragraph) together a first yarn with a first melting point and a second yarn with a second melting point to form a construct that has a middle or intermediate layer formed from the melting of a portion of only the fusible yarn (window) and adjacent layers on each side comprising discrete knit lattices (page 4). Tuscia teaches the fusible yarn can be thermoplastic PTFE (melting point 325F or 162.7C, page 27, paragraph 02) and the lattice can be polyester (page 5, paragraphs 1-4; page 13, last paragraph to page 15). Greenhalgh provides evidence that polyesters have a melting point of 250°C (paragraph 0025,0033). Tuscia teaches the discrete lattice may be formed from a single jersey knit structure and the second side comprises fusible film, the fused film being formed from filaments in the same singe jersey knit from which the discrete lattice is formed and in a double jersey knit the fusible filaments are in the same double jersey knit structure from which the discrete lattice is formed (page 2, last paragraph to page 3, second paragraph). Figures 11C and 12C show the fusible yarn is part of the curling area and also alone in the center between the first and second edges. 
Tuscia teaches providing a knit lattice with a first group of fusible filaments in a first lattice and a second group of not fusible filaments in a second lattice, the lattices being coextensively intermeshed to form a composite lattice structure with the fusible filaments disposed primarily on one side of the composite and subjecting the lattice to thermal 
Tuscia teaches the film formed may be porous and contribute to the breathability and any degree of fusing is also contemplated (page 11, paragraph 3, page 12,paragraphs 1-2). Tuscia teach the fusible filaments bond to the non-fusible filaments (plating, page 13, paragraph 2). Tuscia teaches adding other stitches after (page 35, paragraph 3). Tuscia teaches great range of patterns using voids (page 38, paragraphs 2 and 3) and different patterns of non-fusible and fusible yarns (page 39) which would produce different longitudinal diameters. Tuscia teaches aesthetic patterns (page 38, paragraph 1-2) and using the knit in footwear (page 34, last paragraph).
Tuscia does not specify the second melting point and the longitudinal diameter of the first and second window.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the knitted components of Tuscia by selecting a non-fusible polyester and a fusible PTFE fiber and knitting them together and extending the fusible fiber by itself to a central region between two edges (one a curling region and one a transition region) of curling in a single or double knit jersey cloth, subjecting the knit to heat to melt the fusible yarns only into a transparent film (window) and plating the curling 
Regarding the longitudinal diameters of the first and second window being different, this would simply be a design choice as Tuscia teaches knitting the fusible yarns and non-fusible yarns in a pattern as desired to effect the size of the film and characteristic of breathability as the film after formation from melting of the fusible yarns is porous and the pores contribute to the air flow or breathability of the fabric. Larger windows would allow greater breathability and smaller windows would allow less breathability. Achieving every window to identical size would be challenging. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tuscia (WO 2015/100369) as evidenced by Greenhalgh (US 2002/0083820) in view of Dua (US 2017/0145604).
Tuscia and Greenhalgh are relied upon as set forth above.
Tuscia and Greenhalgh do not teach a monofilament strand inlaid into the design.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the design region of the footwear knit component of Tuscia by incorporating an inlaid monofilament as Tuscia teaches the knits are made into patterns and designs and Dua teaches using inlaid monofilament to provide support, stability and structure to the knit used in footwear. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AMINA S KHAN/Primary Examiner, Art Unit 1761